Citation Nr: 1811000	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-08 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for retrorectal leiomyosarcoma, status post low anterior resection, coloanal anastomosis for a retrorectal tumor, small bowel resection with ileostomy closure.  

2.  Entitlement to an initial rating in excess of 10 percent for chronic diarrhea, the residual of a large and small bowel resection.

3.  Entitlement to an initial compensable rating for a vertical scar, right anterior trunk, from sternum to pubis associated with retrorectal leiomyosarcoma, status post low anterior resection, coloanal anastomosis for a retrorectal tumor, small bowel resection with ileostomy closure.  

4.  Entitlement to an initial compensable rating for erectile dysfunction.  

5.  Entitlement to special monthly compensation (SMC) due to housebound status from May 1, 2010 through October 31, 2012.  

6.  Entitlement to higher level of special monthly compensation than that currently in effect due to the Veteran's housebound status, effective October 31, 2012.  

7.  Entitlement to a higher level of special monthly compensation than that currently in effect for loss of use of a creative organ, effective May 1, 2010.  

8.  Entitlement to a total rating due to unemployability caused by service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his substantive appeal, VA Form 9 received by VA in March 2014, the Veteran raised contentions to the effect that earlier effective dates were warranted for his service-connected disabilities.  Those claims have not been certified to the Board on appeal nor have they otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over those claims, and they will not be considered below.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.101 (2017).  They are referred to the RO for appropriate action.

The Board has recharacterized the issues of entitlement to a higher level of SMC to better comport with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased ratings for a retrorectal leiomyosarcoma, chronic diarrhea, a scar on his right trunk, and erectile dysfunction as well as the inextricably intertwined issues of entitlement to special monthly compensation (SMC) and a total rating due to unemployability caused by service-connected disabilities (TDIU).  However, he has not been examined by VA since November 2013, and there are no records on file reflecting his treatment since January 2014.  Given the passage of time and his suggestion that there has been an increase in severity of his service-connected disabilities, additional development of the record is warranted.  

Accordingly, the case is remanded for the following action:  

1.  Ask the Veteran for the names and addresses of all health care providers (VA and non-VA) who have treated him since January 2014.  Then request those records directly from the health care providers identified by the Veteran.  

A negative reply or a failure to respond to any request must be noted in writing and associated with the claims folder.  

If the records are held by an agency or department of the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C. § 5103A(b) (2012); 38 C.F.R. § 3.159(c)(2) (2017).

If the requested records are unavailable, but are not held by an agency or department of the federal government, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(e) (2017).

2.  When the actions in part 1 have been completed, schedule the Veteran for a surgical examination to determine the severity of his retrorectal leiomyosarcoma, status post low anterior resection, coloanal anastomosis for a retrorectal tumor, small bowel resection with ileostomy closure; chronic diarrhea; and right trunk scar.  

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must comment on the following:

a.  Whether there has been any recurrence or metastasis of the Veteran's retrorectal leiomyosarcoma; 

b.  Whether the Veteran experiences anal leakage, and if so, whether it is constant but slight, moderate but occasional, or extensive; 

c.  Whether the Veteran experiences involuntary bowel movements, and if so, whether they are occasional or frequent and whether they necessitate wearing pads; and 

d.  Whether the Veteran experiences chronic diarrhea, and if so, whether the symptoms are slight, moderate, or severe.  

e.  Whether the Veteran has complete loss of sphincter control.   

f.  The dimensions of the right trunk scar; 
 
g.  Whether the scar is deep or superficial; 

h.  Whether the scar causes limitation of motion; 

i.  Whether the scar is stable or unstable, i.e., whether there is frequent loss of covering of skin over the scar; 

j.  Whether the scar is painful on examination; 

The examiner must also consider the effects of the Veteran's retrorectal leiomyosarcoma, chronic diarrhea, and scar on the Veteran's ordinary activity, including, but not limited to, his employment and activities of daily living.  The examiner should focus and reflect on the functional impairments and how they impact the Veteran's occupational activities. 

3.  When the actions in part 1 have been completed, schedule the Veteran for a genitourinary examination to determine the severity of the Veteran's erectile dysfunction.  

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

In particular, the VA examiner must comment on whether there are any abnormalities associated with his erectile dysfunction, e.g., deformity, and whether the Veteran is receiving any treatment for erectile dysfunction.  

4.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a scheduled VA examination without good cause may include denial of a claim.  38 C.F.R. § 3.655 (2017). 

A copy of the notice informing the Veteran of the date, time, and location of each examination must be associated with the claims folder.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

5.  When the actions requested in parts 1, 2, 3, and, if necessary, 4 have been completed, undertake any other indicated development.  Then readjudicate the following issues:  

a.  Entitlement to a rating in excess of 30 percent for retrorectal leiomyosarcoma, status post low anterior resection, coloanal anastomosis for a retrorectal tumor, small bowel resection with ileostomy closure; 

b.  Entitlement to an initial rating in excess of 10 percent for chronic diarrhea, the residual of a large and small bowel resection; 

c.  Entitlement to an initial compensable rating for a vertical scar, right anterior trunk, from sternum to pubis associated with retrorectal leiomyosarcoma, status post low anterior resection, coloanal anastomosis for a retrorectal tumor, small bowel resection with ileostomy closure; 

d.  Entitlement to an initial compensable rating for erectile dysfunction; 

e.  Entitlement to SMC due to housebound status from May 1, 2010 through October 31, 2012; 

f.  Entitlement to higher level of SMC than that currently in effect due to the Veteran's housebound status, effective October 31, 2012.  

g.  Entitlement to a higher level of SMC than that currently in effect for loss of use of a creative organ, effective May 1, 2010.  

h.  Entitlement to a TDIU.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


